UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7954


MINYARD CASS DAVIS,

                Plaintiff - Appellant,

          v.

SUPT. DAVID SIMONS; P. COX, Correctional Officer Employee of
HRRJ,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00175-RAJ-DEM)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Minyard Cass Davis, Appellant Pro Se.         Lisa Ehrich, Jeff W.
Rosen, PENDER & COWARD, PC, Virginia          Beach, Virginia, for
Appellee Supt. David Simons.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Minyard     Cass    Davis    appeals      the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                           We

have     reviewed    the     record      and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See Davis v. Simons, No. 2:15-cv-00175-RAJ-DEM (E.D. Va.

signed Nov. 12, 2015; entered Nov. 13, 2015).                    We dispense with

oral    argument    because       the    facts    and   legal    contentions      are

adequately    presented      in    the    materials     before     this   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2